UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6106


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MICHAEL BERNARD CAROTHERS, a/k/a Unc, a/k/a Uncle, a/k/a
Big Unc,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:08-cr-00401-CMC-4)


Submitted:   May 31, 2012                      Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Bernard Carothers, Appellant Pro Se. Susan Zalkin Hitt,
Assistant United States Attorney, James Chris Leventis, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Bernard Carothers appeals the district court’s

orders denying his motions for reduction of sentence under 18

U.S.C. § 3582 (2006) and denying his motion for reconsideration.

On   appeal,   we   confine   our   review   to   the    issues   raised     in

Carothers’ brief.      See 4th Cir. R. 34(b).            Because Carothers’

informal brief does not challenge the basis for the district

court’s disposition, Carothers has forfeited appellate review.

Accordingly, we affirm.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument      would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     2